SUMMARY ORDER
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 10th day of February, two thousand and five.
Following the Supreme Court’s decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), this Court has issued an opinion in United States v. Crosby, 397 F.3d 103, No. 03-1675, 2005 WL 240916, 2005 U.S.App. LEXIS 1699 (2d Cir. Feb. 2, 2005), setting forth the procedure that we will normally follow with respect to appeals of criminal sentences rendered by district courts prior to Booker. Appellant is directed to submit to the Clerk of this Court by 5 p.m. on Monday, February 14, 2005, a one-page statement indicating whether appellant seeks a remand for consideration of whether resentencing should occur in light of Booker and Crosby.